DETAILED ACTION
This is in reference to communication received 08 September 2021. Claims 1-5, 8-14, 16-19 and 21 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-14, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jaros et al. US Publication 2007/0034689 in view of Meghan Hunter published article “How we earn money from the blog (And why you should care!)” hereinafter referred to as Hunter, archived web pages of NerdWallet.com labeled as “Information on NerdWallet.com” hereinafter known as NerdWallet and Kurapati US Publication 2016/0086222.

Regarding claims 16, 1 and 10, Jaros teaches system and method performed by one or more processors, the method comprising:
a communications module [Jaros, Fig. 1 and associated disclosure];
at least one memory storing instructions, a repository storing a plurality of product offers [Jaros, Fig. 2 and associated disclosure], wherein each product offer is associated with at least one acquisition identification (ID), a repository storing a plurality of user accounts, wherein each user account associated with a particular customer (Jaros, credit card information may be stored in a secondary storage for future access and manipulation) [Jared, 0038];
at least one hardware processor interoperably coupled with the at least one memory and the communications module (Jaros, Fig. 1, Fig. 2 and associated disclosure];
computer-readable instructions executable by a computer (Jaros, systems/servers may have programs that when executed by a processor operatively connected to a memory, provide the functionality associated with these servers of systems) [Jaros, 0029];
receiving, via an application programming interface (API), customer information associated with a customer (Jaros, if the applicant want to submit the credit card application, the submitted application is then processed and is approved or disapproved) [Jaros, 0049-0050];
Jaros does not explicitly teach assisted channel agent system is operated by an agent (a human user that is different than the customer). Hunter in their published article teaches that their system and method “Million Mile Secrets” earn a commission if you apply for certain credit cards using affiliate links found on the site. You don’t have to use our links, but we appreciate it greatly because it helps support the blog!” [Hunter, page 1].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Jaros by adopting teachings of Hunter to further enhance the referral based credit card application and increase customer base by implementing affiliate based marketing.
Jaros in view of Hunter teaches system and method further comprising:
receiving, from an assisted channel agent system and via an application programming interface (API), customer information associated with a customer, wherein the assisted channel agent system is operated by an agent (Hunter, www.MillionMileSecrets.com), and wherein the agent is a human user (Meghan Hunter) that is different than the customer (Hunter, An affiliate link is a way to identify which website generated a sale for advertisers. Using affiliate links is the primary way we earn money on the blog. Million Mile Secrets earns a commission if you apply for certain credit cards using our affiliate links. And we’re always very grateful to readers who apply for cards using them) [Jaros, 0049-0050];
Jarod in view of Hunter does not explicitly teach generating a list of valid offers based on at least one stored acquisition ID. However, NerdWallet teaches system and method to help a user make financial decisions. NerdWallet teaches system an method to help a user to identify product offers (e.g. credit cards) offered by financial institutions [NerdWallet, pages 13 – 19]. In addition, NerdWallet teaches that a user can click on the “Apply Now” button with will enable the user to make an application for the credit card wherein “Apply Now” button is embedded with URL [NerdWallet, page 14].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify teachings of Jaros in view of Boal by adopting teachings of NerdWallet to increase the customer base by marketing their products (credit cards) influencers, affiliate marketing.
Jaros in view of Hunter and NerdWallet teaches system and method further comprising:
generating a list of valid product offers based on at least one stored acquisition ID, wherein each acquisition ID identifies information associated with the respective product offer including a particular offer for the product [NerdWallet, page 14-15, 36-38], a platform on which the product is offered, and a range of offer validity dates (NerdWallet, Bank of America, Capital Bank, Chase Bank) [NerdWallet, page 14];
generate, for each valid product offer a universal resource locator (URL) that is uniquely associated with a particular acquisition ID, and corresponds to a set of parameters associated with the particular valid product offer 

    PNG
    media_image1.png
    372
    843
    media_image1.png
    Greyscale

[NerdWallet, pag 36-38];
providing, using the API, the list of valid product offers for display at the assisted channel agent system 

    PNG
    media_image2.png
    559
    847
    media_image2.png
    Greyscale

[NerdWallet, pag 36-38];
receiving, from the assisted channel agent system, a navigation request associated with a particular URL of the particular valid product offer, the navigation request indicating a selection of a product offer and a digital application for a product associated with the product offer (NerdWallet, “Apply Now” button) [NerdWallet, page 14];
performing an adjudication process based on the digital application, and the set of parameters (Jaros, information submitted in the credit card application is analyzed in view of credit models) [Jaros, 0050]; 
in response to an approval during the adjudication process:
creating a new customer account associated with the customer (Jaros, the embossing machine then embosses the relevant credit card information onto a card …. embossed information includes the name of the credit card holder, credit card number and date of expiration of the credit card) [Jaros, 0040]; and 
associating the acquisition ID associated with the product offer with the account associated with the customer and storing the acquisition ID associated with the product offer with the associated account (Jaros teaches credit card information may be stored in a secondary storage) [Jaros, 0038], wherein the stored acquisition ID is one of a plurality of stored acquisition IDs (Hunter, An affiliate link is a way to identify which website generated a sale for advertisers. Using affiliate links is the primary way we earn money on the blog. Million Mile Secrets earns a commission if you apply for certain credit cards using our affiliate links. Hunter further recites that We (MillionMileSecrets) don’t earn a dollar unless you are APPROVED for a card through our affiliate links [Hunter, page 2]. It would have been obvious to one of ordinary skill in the art that Jaros uses the stored affiliate’s information (e.g. Affilaite ID) to be able to send earned compensation to the affiliate) [Hunter, page 1, 2];
Jaros in view of Hunter and NerdWallet does not explicitly teach performing analytics and generating an updated product offers. However, Kurapati teaches system and method wherein financial institutes including banks, credit unions, and the like may use analytic 
Jaros in view of Hunter, NerdWallet and Kurapati teaches system and method further comprising:
performing analytics on the product offers based on the plurality of stored acquisition IDs (Kurapati, financial institutes including banks, credit unions, and the like may use analytic programs to evaluate their customers on one or more criteria including net revenue to the financial institution, spending profile, opportunity to provide additional services, and the like) [Kurapati, 0291];
generating an updated product offer, the updated product offer based on the analytics (Kurapati, the normalized credit card model may be applied to the normalized credit card usage dataset to produce a plurality of alternative credit card normalized datasets 414) [Kurapati, 0188];
generating and store at least one new acquisition ID based on the updated product offer (Kurapati, the normalized credit card model may be applied to the normalized credit card usage dataset to produce a plurality of alternative credit card normalized datasets 414; identifying and storing which offers the user is most likely to redeem based on the targeting described herein) [Kurapati, 0188, 0377].

Regarding claims 17, 2 and 11, Jaros in view of Boal, NerdWallet and Kurapati teaches system and method, wherein a valid product offer is an offer that is available to the customer based on the customer information, and wherein the product is a financial product associated with a particular incentive (NerdWallet, users are provided with a list of credit card offers that meet the information (user desires credit cards with better “gas rewards” or cards that give rewards and has no annual fee)) [NerdWallet, see at least pages 17 and 19].

Regarding claims 18, 3 and 12 Jaros in view of Boal, NerdWallet and Kurapati teaches system and method, wherein the financial product is a credit card, and wherein the particular incentive is at least one of:
an incentive interest rate;
bonus points that are redeemable by the customer for rewards; or 
cash-back
(NerdWallet, users are provided with an option to make their selection for applying for the product offer (credit card with associated Annual Fee, Rewards Rate, and signup bonus if any) by clicking on the “Apply Now” button adjacent to the product offer (credit card) of their choice) [NerdWallet, see at least pages 13 – 19].

Regarding claims 19, 4 and 13, Jaros in view of Boal, NerdWallet and Kurapati teaches system and method, wherein the provided list of valid offers is prioritized based on at least one of:
a profitability determination; or
a determination of likelihood of success based on the customer information and the performed analytics 
(Kurapati, demographic characteristics of the group are identified, characteristics of each cluster are examined and compared with those of the demographic group; if the use belongs to the cluster (likelihood of success), the user may then be presented with an offer) [Kurapati, 0339-0349, Fig. 76 and associated disclosure].

Regarding claims 5 and 14, Jaros in view of Boal, NerdWallet and Kurapati teaches system and method, wherein the provided list of valid offers includes information for each offer identifying benefits of that particular offer (NerdWallet, “Annual Saving”) [NerdWallet, see at least page 17].

Regarding claim 8, Jaros in view of Boal, NerdWallet and Kurapati teaches system and method, wherein the acquisition ID further identifies at least one of: 
an interest rate associated with the product;
an incentive associated with the product;
a cost associated with the product; or
a marketing category associated with the product offer
(NerdWallet, users are provided with an option to make their selection for applying for the product offer (credit card with associated Annual Fee, Rewards Rate, and signup bonus if any) by clicking on the “Apply Now” button adjacent to the product offer (credit card) of their choice) [NerdWallet, see at least pages 13 – 19].

Regarding claim 9, Jaros in view of Boal, NerdWallet and Kurapati teaches system and method, wherein the instructions instruct the at least one processor to, prior to receiving customer information:
receive a set of parameters, the set of parameters associated with the product offer [NerdWallet, see at least pages 36 – 38, 40 – 41]; 
generate and store at least one acquisition ID based on the set of parameters [NerdWallet, see at least pages 36 – 38, 40 – 41]; and 
generate a universal resource locator (URL) associated with the acquisition ID (NerdWallet, URL associated with the acquisition ID (a product/credit-card being offered to the .

Regarding claims 21, Jaros in view of Boal, NerdWallet and Kurapati teaches system and method, wherein the determined likelihood of success is based at least in part on customer information including customer demographics (Kurapati, demographic characteristics of the group are identified, characteristics of each cluster are examined and compared with those of the demographic group; if the use belongs to the cluster (likelihood of success), the user may then be presented with an offer) [Kurapati, 0339-0349, Fig. 76 and associated disclosure].


Response to Arguments
Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach as amended invention as currently claimed is acknowledged and considered .
However, while performing an updated search for the amended claims, a new prior art was found that teaches the added limitations and cited in this office action. Therefore, applicant’s arguments are moot under new grounds of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.
Constantine US Patent 6,739,506 teaches system and method for wherein when a customer Submits an application for credit card Services to the Service provider and designates a authorized user as a referring party, Such as by name, Social Security number, by a lettered and/or numbered code or password, or the like, provided to the authorized user by the service provider, in a preferred embodiment the valuable consideration is provided to the authorized user.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

January 24, 2022